Citation Nr: 1432713	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO, in part, denied the Veteran's claim for service connection for a headache disorder.  The Veteran appealed this rating action to the Board.

In November 2011, the Board, in part, remanded the claim on appeal to the RO for additional development.  The matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A determination has been made that additional substantive development is necessary with respect to the issue of entitlement to service connection for a headache disorder; specifically, to obtain outstanding VA treatment records listed in a July 2012 Supplemental Statement of the Case (SSOC).  (See July 2012 SSOC, at page (pg.) 2)).

In a July 2012 SSOC, wherein the RO addressed the matter on appeal, it listed VA outpatient treatment records from the VA Medical Center (VAMC) in Battle Creek, Michigan, dated from April 6, 2010 to June 17, 2012.  A review of the Veteran's paper claims file, as well as his electronic Virtual VA and Veterans Benefits Management System claims files, reveals treatment records dated through December 12, 2011.  Treatment records from the above-cited VAMC, dated from December 12, 2011 to June 17, 2012 are not of record.  As these records might show that the Veteran's migraine disorder had its onset in service or was permanently aggravated therein, they are relevant to the claim.  Therefore, the RO should attempt to obtain the Veteran's treatment records, dated from November 2011 to June 2012, as well as any pertinent subsequently dated treatment records, from the Battle Creek, Michigan VAMC for inclusion in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 
	
Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records, dated from December 12, 2011 to June 17, 2012, as well as any pertinent subsequently dated treatment records, from the Battle Creek, Michigan VAMC.  The outstanding records must be either associated with the Veteran's paper claims file or uploaded to his Virtual VA or VBMS electronic claims file.  All efforts to obtain these records must be documented.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the claim for of entitlement to service connection for a headache disorder. 

If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a SSOC that addresses all evidence received after issuance of the July 2012 SSOC and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

